Citation Nr: 1302800	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder, claimed as pes cavus. 

2.  Entitlement to service connection for bilateral torn cartilage and tendons of the lower legs. 

3.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by video-conference in February 2012.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system does not contain additional documents or evidence pertinent to this appeal.  

The service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.   In a written statement received in February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for bilateral torn cartilage and tendons of the lower legs. 
 
2.  At the February 2012 Board hearing and in a written statement received in February 2012, prior to the promulgation of a decision in the appeal, the Veteran 

withdrew his appeal pertaining to the issue of entitlement to nonservice-connected pension. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for bilateral torn cartilage and tendons of the lower legs are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 2012).

2.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to nonservice-connected pension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing. 
38 C.F.R. § 20.204. 

In February 2012, the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration the issue of entitlement to nonservice-connected pension.  The same day, the Veteran submitted a written statement in which he withdrew his appeal pertaining to the issues of entitlement to service connection for bilateral torn cartilage and tendons of the lower legs and nonservice-connected pension.

The Board finds that the Veteran's written and oral statement indicating his intention to withdraw the appeal, the latter once transcribed as a part of the record of the hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  
  

ORDER

The appeal pertaining to the issue of entitlement to service connection for bilateral torn cartilage and tendons of the lower legs is dismissed. 

The appeal pertaining to the issue of entitlement to nonservice-connected pension is dismissed. 


REMAND

Regarding the Veteran's claim of entitlement to service connection for a bilateral foot disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran served as a U.S. Marine Corps recruit.  He received an honorable discharge for convenience of the government after one month and 23 days of service.  The Veteran contends that he sustained injuries to both feet during recruit training and continues to experience residual symptoms.  

In a July 2008 claim, the Veteran described his foot disorder as a broken arch of the right foot and bilateral pes planus.  At his February 2012 Board hearing, the Veteran stated that, prior to service, he was able to run long distances without difficulty.  He testified that, during Marine recruit training, his feet swelled after long runs and that another Marine stepped on his foot 13 to 14 times breaking his right foot.  The Veteran stated that, since active service, he experienced foot pain and that he used a cane but had never sought medical attention.  He stated that he still had a broken foot.  

Service treatment records include the report of a November 1969 enlistment physical examination performed at an entry station.  In the medical history questionnaire, the Veteran denied any lameness, bone, joint or other deformity, history of broken bones, or any foot trouble.  The examiner noted no foot abnormalities and found the Veteran qualified for enlistment in the Marine Corps. 

About three weeks after acceptance on active duty, the Veteran sought treatment at the Marine recruit depot foot clinic.  A clinician diagnosed bilateral pes planus.  The Veteran returned to duty but again sought treatment after one week for pain over the entire medial and lateral aspect of the right foot.  A clinician noted no swelling or erythema but diagnosed bilateral pes planus with medial subluxation of the talus, more severe on the right.   

One week later, a board of three medical officers reviewed the Veteran's status.  The board noted the Veteran's report that he had experienced painful feet after prolonged standing or walking since childhood, did not realize the significance of the problem, and did not report it to the entry station examiner.  The board also noted that the condition was not noted on initial screening at the Marine recruit depot.  On examination, the board noted marked bilateral pes cavus and marked adduction of the left metatarsal.  X-rays confirmed the diagnosis.  There was no mention of any foot fractures.  The medical board concluded that pes cavus existed prior to service and was not incurred or aggravated by service.  The medical board found that the Veteran did not meet the minimum standard for enlistment and was not physically qualified for further service.  

The earliest records of any post-service medical treatment in the claims file are in July 2008.  The records are silent for any symptoms of the feet.  

In January 2009, the Veteran was provided with a VA examination.  The examiner noted a review of the claims file and the Veteran's report of a fractured right foot in service.  The Veteran reported that he had minimal pain after service but that the pain in his forefoot and heel was getting worse as he got older.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.  On examination, the physician noted abnormal weight bearing and an abnormal gait.  There was no swelling, instability, or weakness, but there was bilateral tenderness on the plantar fascia, medial arch, and metatarsal area with dropped forefoot.  There was hallux valgus of the right great toe.  X-rays of the left foot showed a mild pes planus deformity with degenerative changes in the talonavicular joint and minimal boney spurring of that joint and the calcaneus.  X-rays of the right foot showed a mild hallux valgus deformity with degenerative changes in the first metatarsophalangeal joint with some marginal spurring and deformity and minor sclerosis of the navicular bone.  Neither X-ray showed residuals of a fracture. 

The physician noted the results of the military medical board including that the pes canus was not noted upon initial entry into active service but that the Veteran reported that he had painful feet since childhood.  The physician provided an opinion with text that appears to have been copied from a medical text or treatise.  The material describes pes cavus as a deformity that can cause increased weight bearing on certain structures of the feet.  Multiple causes included several diseases, muscle imbalances, talar fractures, and bone malunion.  The physician concluded that evidence could not be found to show aggravation in service beyond the normal progression or a continuity of symptoms after service.  

The Board finds that the January 2009 VA examiner's opinion is inadequate to decide the issue.  In this regard, the examiner did not apply the proper standard regarding pre-existing conditions.  Further, the physician referred to the disorder as a deformity, but did not address whether such was a congenital or developmental disease or defect.  In this regard, VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   

As the physician's opinion did not address certain features of the disability necessary for application to the correct legal standards for defects and diseases and presumptions for pre-service conditions, the medical evidence is not sufficient and an additional examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159 (c).  

A remand is also necessary in order to obtain outstanding records.  In this regard, in October 2009, a VA clinician noted the Veteran's report of receiving disability benefits from the Social Security Administration (SSA).  The nature of the disabilities considered by SSA is not shown in the record.  As the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2012); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Additionally, the Veteran testified that he began seeking treatment through VA approximately five to seven years previously.  VA treatment records from the Houston VA Medical Center dated from July 2008 to October 2009 are of record.  Additionally, he indicated that he was currently seeing a private physician, Dr. Alliju for his foot disorder.  Such records are not contained in the claims file.  Therefore, on remand, the Veteran should be given an opportunity to identify any outstanding treatment records relevant to his foot disorder and, thereafter, all identified records, to include those from the Houston VA Medical Center dated from 2005 to July 2008 and from October 2009 to the present and from Dr. Alliju, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.   Request from the SSA records of medical examination and adjudication relevant to the award of disability benefits to the Veteran.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any outstanding treatment records regarding his foot disorder.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include VA treatment records from the Houston VA Medical Center dated from 2005 to July 2008 and from October 2009 to the present and from Dr. Alliju.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current bilateral foot disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses referable to the Veteran's bilateral feet.  Thereafter, the examiner should offer an opinion on the following:

(A)  The examiner should indicate whether any of the Veteran's currently diagnosed foot disorders constitute a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(i)  If the Veteran's foot disorder is considered a defect, is there an additional disability due to disease or injury superimposed upon such defect during service?  The examiner should identify the additional disability.

(ii)  If the examiner finds that the Veteran's foot disorder is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

(B)  For all foot disorders diagnosed that are not considered a congenital or developmental defect or a disease, did such clearly and unmistakably pre-exist the Veteran's entry into active duty?

(i)  If there is clear and unmistakable evidence that the foot disorder pre-existed service, the examiner should opine whether there is clear and unmistakable evidence that the pre-existing foot disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's foot disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current foot disorder pre-existed service, then the examiner should opine whether it is at least as likely as not that the disorder is directly related to service.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's foot disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


